Drennen, J., concurring: I agree with Judge Sterrett in his concurring opinion that the language in section 1.162-5(b)(2), Income Tax Regs., “expenditures made by an individual for education which is required of him in order to meet the minimum educational requirements for qualification in his employment or other trade or business” (emphasis added) refers to the taxpayer’s present employment or any present trade or business of the taxpayer, rather than just any other trade or business as seems to be implied by the majority. I also agree with Judge Chabot in his concurring opinion that, whether the trade or business of the Pennsylvania nonvocational elementary school teachers in public and nonreligious private schools is considered to be the same trade or business as petitioner’s present employment or is considered to be a new trade or business, the educational expenses here involved are nondeductible under either subparagraph (b)(2) or (b)(3) of the above regulation. Cf. Diaz v. Commissioner, 70 T.C. 1067 (1978). I therefore concur in the result reached by the majority. Chabot, J., agrees with this concurring opinion.